—Order unanimously affirmed without costs. Memorandum: Respondent met her burden of demonstrating that exceptional circumstances justify her relocation to Iowa with the parties’ child (see, Matter of Pecorello v Snodgrass, 142 AD2d 920, appeal dismissed 72 NY2d 1039). The record supports Family Court’s determinations that the relocation was prompted by economic necessity rather than economic betterment (see, Matter of Daniels v *930Daniels, 224 AD2d 931 [decided herewith]; Matter of Raybin v Raybin, 205 AD2d 918, 919-920) and that the child’s best interests will be served by continuing custody with respondent (see, Matter of Daniels v Daniels, supra; Ladizhensky v Ladizhensky, 184 AD2d 756, 758). (Appeal from Order of Steuben County Family Court, Bradstreet, J. — Custody.) Present — Green, J. P., Lawton, Fallon, Callahan and Doerr, JJ.